Beck, J.
In this case there was no motion for a new trial, nor was the verdict or any final judgment excepted to; and as it does not appear that those portions of the charge excepted to necessarily control the verdict against the plaintiff in error, they would not — even if for any reason inapplicable or erroneous — authorize this court under this procedure to adjudge that the verdict be set aside and a new trial granted. Newberry v. Tenant, 121 Ga. 561; Anderson v. Wyche, ante, 393.

Writ of error dismissed.


All the Justices concur, eateept Fish, O. J., absent, and Aihmson, J., not presiding.